ORIC1NAI                                              05/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0523


                                        DA 19-0523
                                                                       FILED
SUSAN HENSLEY,                                                          MAY 0 8 2020
                                                                     Bowen GreenwOod
                                                                   Clerk of Supreme Court
                                                                      State of Montana
            Petitioner and Appellant,

      v.                                                          ORDER

MONTANA STATE FUND,

            Respondent and Appellee.



      Justice Laurie McKinnon has recused herself frorn this matter, which has been set
for oral argument on July 8, 2020.
      IT IS ORDERED that the Honorable Jessica T. Fehr, District Judge, will sit as a
member ofthis Court in place of Justice McKinnon.
      The Clerk is directed to provide a copy ofthis Order to all counsel of record and to
the Honorable Jessica T. Fehr, District Judge.
                    04 13c.
       DATED this 0 day of May,2020.
                                                 For the Court,



                                                              i/     IXO
                                                               ief Justice